DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No.201420522550.X, filed on 9/30/2014.

Remarks
In response to the communication filed on January 26th, 2021, claims 1-8, and 11-28 have been amended as per the applicant's request. Claims 1-9, and 11-28 are presently pending in the application.

Response to Arguments
The 101 rejection for claims 1-9 and 11-28 are maintained. The “detecting, obtaining and matching, by the at least one processor” with regard to the decision making process involving traversing a plurality of associated files amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea and could also be performed with pen and paper documents and do not amount to significantly more than the abstract idea of a “Mental processes” do not amount to significantly more than the abstract idea. The additional elements “a processor of an intelligent-predictable input system” and “software of the intelligent-predictable input system” amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. These additional elements are not integrated into a practical application. The “a processor of an intelligent-predictable input system” and “URL” is recited at a high-level of generality such that it amounts no more than the mere searching for data using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The 101 rejection is further referenced below and the 101 rejections are maintained. 
Chien as modified by Ramer and York fails to teach the amended language “the input box is provided by the APP of the intelligent-predictable input system, and the URL pointing to a media file provided by the APP is obtained by matching”, have been considered and the examiner disagrees. The applicant argues that because Chien teaches that “the user interface is application agnostic [0046]; that the prior art does not teach “the URL pointing to a media file provided by the APP”. The examiner would argue that because the input is “application agnostic” that it is capable of launching either external or internal media files using provided URLs as supported in Chien, “Contextual interpretation of increasing amounts of data has been used in other settings to guide increasingly accurate decisions in a search function. For example, some operating systems, such as APPLE OS X, have a global search function in which a user begins typing a string of characters and an instantaneous list of possible matches narrows down to a set of selectable locally or cloud-stored documents, emails, media files (pointing to a media file provided by the APP during an input process), and the like with filenames or content that contain the characters. GOOGLE provides a similar search function in which a user begins typing a search string and an instantaneous list of search suggestions narrows down and from which the user can select an expanded string to avoid further typing. [0026]”. This meets the limitations of the claim language as it is currently presented. Also, the examiner has introduced a new reference disclosing the amended language by the applicant and therefore, the claims are still rejected, as incorporated by Martens. The 103 rejections are maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Under the updated 2019 Revised Patent Subject Matter Eligibility Guidelines, key concepts are identified as abstract ideas, the abstract idea exception includes the following groupings of subject matter when recited as such in a claim limitation(s): “Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations”, “Certain methods of organizing human activity – managing personal behavior or relationships or interactions between people” and “Mental processes – concepts performed in the human mind”.
Claims 1-9 and 11-28 are directed to the abstract idea of Mental processes, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method detecting an signal or key input; obtaining an input sequence according to said signal or key input, and based on said signal or key input, obtaining an input box selected by said signal or key input and associated Mental processes, concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, although there are elements which are more than the abstract idea, they are not significantly more. That is, other than reciting “obtaining an input box" nothing in the claim elements precludes the step from practically being performed in the mind with a pen and a paper. For example, “matching” in the context of this claim encompasses the user manually matching based on said input sequence and said associated attribute data.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim is directed to, data fields are adapted to describe a media file indicated by the URL and relevant information of an APP of the intelligent-predictable input system associated with the media file. It is never formally determined how this method provides a technological improvement over other selection methods. The limitations are do not amount to significantly more than the abstract idea. The additional elements “a processor of an intelligent-predictable input system” and “each of which is adapted to store a type of data” amounts to no more than mere instructions to apply the exception using a generic computer component beyond the abstract idea. These additional elements are not integrated into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Independent claims 11, 14 and 23 are essentially the same as claim 1 except that they recite claimed invention as a method and system respectively.
Dependent claims 2 and 4-9 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 2 and 4-9 recites the same abstract idea of mental process. 
Dependent claims 3 and 9 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 3 and 9 recites the same abstract idea of performing a mental processes. These additional limitations merely specify that the abstract idea of performing mental processes is applied to displaying said file or link of files and said candidate words at the same time (claims 3, 16 and 26), identifying the digit and/or letter associated with each key of an input area, and when it is detected that the signal or key input is a pressing on a specified key (claims 9, 19 and 24), and can all be described as using generic computer components to further perform the abstract idea. The display and keys are recited at a high-level of generality (i.e., as a computer system and memory performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the method amounts to no more than mere instructions to apply the exception using a generic computer component. Analyzing the dependent claims, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, and 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al., U.S. PGPub Number 20160092039 (Hereinafter Chien), in view of Ramer et al., U.S. PGPub Number 20140181100 (Hereinafter Ramer), in further view of Martens et al., U.S. PGPub Number 20140189572 (Hereinafter Martens).


As for claim 1, Chien teaches an intelligent-predictable input method, applied to an intelligent- predictable input system comprising at least one processor, an input device and a display device, comprising: 
detecting, by the at least one processor, a signal of key input formed by a user's input on the input device (Chien, The user input interface 124 can be triggered (detect) in response to a user trigger. The user trigger, in some embodiments, is one or more button presses, such as, for example, the user 102 pressing a hardware button 128. The user trigger can include single or multiple button presses of the same or different hardware and/or software buttons (e.g., one or more buttons of a software keyboard) in any sequence or combination. [0048];);
obtaining, by the at least one processor, an input sequence according to said signal of key input, and based on said signal of key input, obtaining an input box selected by said signal of key input and associated attribute data of an APP of the intelligent-predictable input system that is corresponding to the input box, wherein the input box is provided by the APP of the intelligent-predictable input system, and the associated attribute data of the APP comprises a name of the APP (Chien; Various interpretations of typed characters (obtaining an input sequence) are described herein but the input can include any sort of equivalent expression of characters such as speech, or very abstract associations such as a hummed melody line as a substitute for a forgotten song name that suggests the device play a song with that signature, a touch or swipe pattern on a keyboard that resembles the actions noted during past playing of a game, or selecting "objects" to commence an input stream from a collection of 0031]; From operation 404, the method 400 proceeds to operation 406, where the user device 104 analyzes the input (corresponding to the input box) to determine one or more actions options to be presented in response to the input. In some embodiments, the action determination module 112 can define one or more input attributes (associated attribute data of an APP of the intelligent-predictable input system) that associate with one or more actions (applications). [0064]; );
matching, by the at least one processor, based on said input sequence and said associated attribute data, so as to obtain a URL pointing to a media file provided by the APP during an input process of the input sequence (Chien; Contextual interpretation of increasing amounts of data has been used in other settings to guide increasingly accurate decisions in a search function. For example, some operating systems, such as APPLE OS X, have a global search function in which a user begins typing a string of characters and an instantaneous list of possible matches narrows down to a set of selectable locally or cloud-stored documents, emails, media files (pointing to a media file provided by the APP during an input process), and the like with filenames or content that contain the characters. GOOGLE provides a similar search function in which a user begins typing a search string and an instantaneous list of search suggestions narrows down and from which the user can select an expanded string to avoid further typing. However, both of these solutions already assume an action. In APPLE OS X, the search primarily seeks to "open" a file that has attributes closely matching the search string. The search function provided by GOOGLE primarily seeks 0026]; The concepts and technologies disclosed herein for predictive determination of actions do not require, as do the aforementioned technologies, the initial selection of a messaging application and allows for analysis of mixed types of literal and non-literal addresses to suggest a different messaging application such as email if apparent email addresses are in the input (input sequence), analysis of certain content types to select a specific email account, or to interpret addresses/attachments/text in a completely different context such as searching for device/cloud content that matches those attributes (associated attribute data) or launches a completely unrelated application such as a social networking application that employs the same inputs to post an image attachment with descriptive text on the home pages of users identified by the email/phone destinations. [0028]; The user input interface 124 can provide a visual representation of input provided by the user 102. For example, the user input interface (one or more data fields) 124 can present text associated with an input provided by the user 102. The text can be generated by the user device 104 based upon text entered, for example, via a hardware or software keyboard of the user device 104. [0047]; When an input string or substring (data fields) is parsed by the action determination module 112 or one of the applications, the action determination module 112/application 114 may use a local dictionary, address book information, names of stored files (each of which is adapted to store a type of data), user's cloud data, history, some combination thereof, and/or the like to steer relevancy scoring. [0069]; The UI application can be executed by the processor 804 to aid a user in entering content, viewing account information, answering/initiating calls, entering/deleting data, entering and setting user IDs and can be stored at the mobile device 800. The data 812 can include user preferences, user settings, and/or other data. [0093];);  
Chien does not explicitly detail wherein said URL is associated with one or more data fields, each of which is adapted to store a type of data, and said one or more data fields are adapted to describe a media file as indicated by the URL and relevant information of an APP of the intelligent- predictable input system associated with the media file; displaying, by the display device, the media file indicated by the URL.
However, Ramer teaches wherein said URL is associated with one or more data fields, each of which is adapted to store a type of data, and said one or more data fields are adapted to describe a media file as indicated by the URL (Ramer; the contextual information may be a link structure, an inbound link, an outbound link (URL is associated with one or more data fields), a text, a keyword, keyword combination, metadata, anchor text, or some other type of contextual information (one or more data fields, each of which is adapted to store a type of data). The contextual information may be provided by a server associated with a wireless carrier. The server may be a WAP server, a mobile application gateway, a WAP gateway, a proxy, a webserver, or some other type of server. The contextual information 182 may be further associated with other elements of the wireless platform 100 including, but not limited to a wireless provider 108, usage history database 190, mobile subscriber characteristics 0059]; the search box (one or more data fields) may be presented upon activating the phone and the search box may be adapted to relate to a specific search methodology. For example, the search box may be adapted to provide localized or personalized (e.g. searching in relation to mobile subscriber characteristics and the like as described herein). The search box may also be adapted to target results (adapted to describe a media file) based on time of day. For example, the search user interface may be adapted to produce localized results and the keywords, filters, algorithms or other search parameters identifying the relevant local results (relevant information of an of the intelligent-predictable input system associated with the media file) may change as a result of the time of day. So if the user opens his flip phone and is presented with the search box, he may perform a search and the results may be localized and they may be tailored to the time of day. At 6:00 pm the search results may pertain, at least in part, to dinner options, while a search run at 8:00 pm may relate to entertainment. In embodiments, the default search methodology preferences are settable by the user. The user may be able to set the type of search that he would like to perform as a default when presented with the search facility upon activation of the phone. The user may also be presented with options (e.g. menu options) through which he can select a new search temporary search methodology. [0098];).
Chien and Ramer which deal with predictive response to user actions and input, to have combined them by incorporating metadata associated with the related file (Ramer) with matching the associated attribute data of an application with the input sequence (Chien). The motivation to combine is to make the system more efficient and user friendly as it could provide more precise control of results by utilizing the navigation request as an implicit, location-based search query, a domain name entry, a web browser action, a menu selection or folder selection (Ramer [0006];). 
Chien as modified by Ramer teaches does not explicitly detail relevant information of an APP of the intelligent- predictable input system associated with the media file; displaying, by the display device, the media file indicated by the URL.
However, Martens teaches relevant information of an APP of the intelligent- predictable input system associated with the media file (Martens; when the mode for predictively determining applications is initiated, a text selection user interface is superimposed onto an underlying user interface that is displaying one or more active applications on a display device. For example, the text selection user interface can include highlighted regions superimposed over the text displayed by the active applications (relevant information of an APP), To select text from the active application displayed in the underlying user interface, a user can the select the highlighted regions superimposed over the desired text. As used herein the term "application" can refer to any program or service executed locally in an intelligent-predictable input system or remotely in another computer system connected to the 0016]; user interface 370 can include various display elements 371 and 373, such as rendered pictures or graphics, as well as the text field 375. The feedback engine 137 can monitor the content of the display elements 371 and 373 as well as text field 375 to detect if the user enters or pastes the text data that was used by the applications to produce the ranked results /applications (associated with the media file) 341. If the feedback engine 137 does detect that the user inputs the relevant text data into the text field 375, then the feedback engine 137 can record and send the application name or application identifier associated with the application X shown at 377 to the various other components of the present disclosure for use in ranking relevant results or for predictively selecting applications in the future. [0042];); 
displaying, by the display device, the media file indicated by the URL (Martens; In action 445, intelligent-predictable input system 103 can display the results in the ranked order on a display device of intelligent-predictable input system 103. In some embodiments, displaying the results (displaying, by the display device) in the ranked order can include generating or rendering a graphical user interface that includes a listing of the results in the ranked order. Such listings of the results in the ranked order can include links or controls operable by a user to launch or browse the application or service (the media file indicated by the URL) to view the results in more detail. Accordingly, such listings of the results in the ranked order can also include truncated, preview, or synopsis views of the results to inform the user and help him or her decide which of the ranked results will be the most useful for his or her purposes. [0048];).
Chien as modified by Ramer and Martens teaches matching, by the at least one processor, based on said input sequence and said associated attribute data, so as to obtain a URL pointing to a media file provided by the APP during an input process of the input sequence (Chien; [0028]; [0047]; [0069]; [0093];), wherein said URL  is associated with one or more data fields, each of which is adapted to store a type of data, and said one or more data fields are adapted to describe a media file as indicated by the URL (Ramer; [0059]; [0081];); and relevant information of an APP of the intelligent- predictable input system associated with the media file (Martens; [0016]; [0029]; [0042];). 
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Chien as modified by Ramer and Martens which deal with predictive response to user actions and input, to have combined them by incorporating having associated information appear with applications and their links (Martens) with metadata associated with the related file and matching the associated attribute data of an application with the input sequence (Chien as modified by Ramer). The motivation to combine is to make the system more efficient and user friendly as it could improving the predictive selection or ranking of application results with feedback. (Martens [0010];). 


Claim 11, comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 



Claim 23, comprise the same limitations as claim 1, rejection rationale for claim 1 applicable. 


As for claims 2, 15 and 25, Chien as modified by Ramer and Martens teaches the method and system of claims 1, 14 and 24 that, further comprises: when obtaining a URL, obtaining candidate words corresponding to said input sequence (Chien; After receipt of data input, the user input interface 124 can pass the data input to the action determination module 112, which can analyze the data input to provide an interpretation of what the data input could be used for (obtaining candidate words corresponding to said input sequence). As the user 102 provides further data input, the interpretation provided by the action determination module 112 can be narrowed and the action options 126 can be changed accordingly. Several examples of the user input interface 124 and the action options 126 will now be described with reference to FIGS. 2A-2G and 3A-3E. [0050];).

As for claims 3, 16 and 26, Chien as modified by Ramer and Martens teaches the method and system of claims 2, 15 and 25, further comprises: displaying said URLs and said candidate words at the same time (Chien; The illustrated user device 104 also includes a display 122. The display 122 can present a user input interface 124 and one or more action options (URLs and said candidate words at the same time) 126 (shown as action option A 126A through action option N 126N). The user input interface 124 is presented on the display 122 by the action determination module 112. The user input interface 124 is application agnostic. In other words, the user input interface 124 can receive input from the user 102 that is useable by one or more applications, such as the application(s) 114, as determined by the action determination module 112. [0046];).

As for claims 4, 17 and 27, Chien as modified by Ramer and Martens teaches the method and system of claims 2, 15 and 25, that further comprises: sorting said media file, indicated by the matched URL, according to the sorting of said corresponding candidate words (Chien; From operation 404, the method 400 proceeds to operation 406, where the user device 104 analyzes the input to determine one or more actions options to be presented in response to the input. In some embodiments, the action determination module 112 can define one or more input attributes (according to the sorting of said corresponding candidate words) that associate with one or more actions (indicated by the matched URL). For example: a melody signature input may be associated with an action to playback a music file that contains the melody signature; a melody signature combined with an email address (i.e., an implicit destination), and text content may be associated with an action to email (media file) a music file that contains the melody signature to the email address with the text content in the subject line and/or body of an email message; a user's username, text content, and one or more attachments may be associated with an action to post the text content and the attachment(s) via a social networking application to a page of a matching text content may be associated with an action to find an SMS message addressed to/from the telephone number; a telephone number (i.e., an implicit destination) and text content may be associated with an action to create and send an SMS message (see FIGS. 2E-2G); and a telephone number (i.e., an implicit destination), text content, and an attachment (e.g., a picture) may be associated with an action to create and send an MMS message. [0064]; ).

As for claims 5, 12, 18 and 28, Chien as modified by Ramer and Martens teaches the method and system of 1, 11, 14 and 25, that, further comprises: said obtaining an input box selected by said signal or key input and associated attribute data of an APP of the intelligent-predictable input system that is corresponding to the input box based on said signal or key input, comprises: 
determining whether said signal or key input includes a selection of the input box (Chien; The action determination module 112 can be executed by the processor(s) 106 to perform operations described herein, including, but not limited to, operations described herein below with reference to a method 400 shown in FIGS. 4A-4C. The action determination module 112 can be executed by the processor(s) 106 to facilitate receipt of data input (signal or key input includes a selection of the input box), to analyze the data input to apply flexible and contextual interpretation of the data input without assuming any particular interpretation of the data input nor any particular utilization of the data input. [0036];); 
Chien; After receipt of data input (selection of the input box), the user input interface 124 can pass the data input to the action determination module 112, which can analyze the data input (obtaining the associated attribute data of the input box) to provide an interpretation (associated attribute data) of what the data input could be used for. As the user 102 provides further data input, the interpretation provided by the action determination module 112 can be narrowed and the action options (corresponding APP of the intelligent-predictable input system) 126 can be changed accordingly. Several examples of the user input interface 124 and the action options 126 will now be described with reference to FIGS. 2A-2G and 3A-3E. [0050];).

As for claims 6, 13 and 20, Chien as modified by Ramer and Martens teaches the method and system of claims 1, 11 and 19,that said matching based on said input sequence and said associated attribute data comprises:
filtering in one or more first specified data fields of URLs based on said input sequence, so as to obtain one or more matched URLs, wherein said first specified data field of the matched URL is adapted to describe relevant information of the media file indicated by the corresponding URL or of the APP of the intelligent-predictable input system associated with the corresponding URL (Ramer; The algorithm facility 144 may contain a collaborative filtering protocol, category filtering (adapted to describe relevant information of the media file indicated by the corresponding URL), a filtering user input and/or search results (filtering in one or more first specified data fields of URLs based on said input sequence). A collaborative filter may employ a two step process. During the first step, other users are identified who have similar rating patterns as those of the active user. Secondly, the ratings obtained from these similar users provide the empiric basis for predicting information of relevance to the active user (APP of the intelligent-predictable input system associated with the corresponding URL). The collaborative filter can be both an inclusive and an exclusive process, gathering relevant information for the active user or removing incongruent information from the predictive information set. [0101];);
filtering in the obtained URLs and excluding one or more URLs, wherein one or more second specified data fields of the excluded URL fail to match with said associated attribute data (Ramer; In addition to, or instead of collaborative filtering, or other preferential treatment of various information as determined by other methods, non-preferential or objective type data (associated attribute data) may be employed to further target search results (filtering in the obtained URLs) about the user of a mobile communication facility 102. For example, a location of the user may be determined through a GPS system (or other location based service), and this location may be used to filter results with or without the use of a collaborative filter. In embodiments, elements such as time of day, type of device, activities associated with time of day, activities associated with location, invoice activity, and the like may be used to further refine a search. In an embodiment, such information may be used in a filter designed to include or exclude results based on the data (excluded URL fail to match)). [0117];).

As for claims 7 and 21, Chien as modified by Ramer and Martens teaches the method and systems of claims 1 and 19, characterized in that, said matching based on said input sequence and said associated attribute data comprises:
filtering in one or more third specified data fields according to said associated attribute data, so as to obtain one or more matched URLs, wherein said third specified data field of the matched URL is adapted to describe the relevant information of the media file indicated by the corresponding URL or of the APP of the intelligent-predictable input system associated with the URL (Chien; After receipt of data input, the user input interface 124 can pass the data input to the action determination module 112, which can analyze the data input to provide an interpretation of what the data input could be used for. As the user 102 provides further data input (third specified data fields according to said associated attribute data), the interpretation provided by the action determination module 112 can be narrowed and the action options 126 can be changed accordingly. Several examples of the user input interface 124 and the action options 126 will now be described with reference to FIGS. 2A-2G and 3A-3E. [0050];  FIG. 2F shows the user 102 selecting the third action option (third specified data field of the matched URL is adapted to describe the relevant information) 126C to send an SMS message with the message "ARRIVING SOON" to the telephone number identified by the number string 202. Turning now to FIG. 2G, in response to the user 102 selecting the third action option 126C, an SMS message sent confirmation 210 is one or more action options without the user 102 having to first select and launch a particular application (media file indicated by the corresponding URL or of the APP of the intelligent-predictable input system associated with the URL) prior to providing the input. [0055];);
filtering in one or more matched URLs based on said input sequence (Ramer; The algorithm facility 144 may contain a collaborative filtering protocol, category filtering, a recommendation system and/or other process facilities for analyzing, refining, or filtering user input and/or search results (filtering in one or more matched URLs based on said input sequence). A collaborative filter may employ a two step process. During the first step, other users are identified who have similar rating patterns as those of the active user. Secondly, the ratings obtained from these similar users provide the empiric basis for predicting information of relevance to the active user. The collaborative filter can be both an inclusive and an exclusive process, gathering relevant information for the active user or removing incongruent information from the predictive information set. [0101];).


As for claims 8 and 22, Chien as modified by Ramer and Martens teaches the method and system of claims 1 and 19, characterized in that, said matching based on said input sequence and said associated attribute data further comprises: 
reading out the contents, which are associated with a matched mode, of a matching mode field or other specified data fields of the URL, and performing a matching operation based on said matching mode (Ramer; The determining process may compare the mobile content profile to capabilities and properties associated with the type of mobile communication facility 102. These capabilities and properties may be related to the mobile content profile or to elements thereof. The capabilities and properties may be embodied as a data element, which may be provided by the additional or other server 134; its database 138; the wireless provider data facility 124; the additional data facility 170; the data facility 118; or any other data facility, computing facility, or element of the wireless search platform 100. When comparing the mobile content profile to the capabilities and properties (performing a matching operation based on said matching mode), the determining process may test to see if all of the capabilities and properties match (reading out the contents of a matching mode field or other specified data fields of the URL) the mobile content profile. [0260];).

As for claim 9, Chien as modified by Ramer and Martens teaches the method of claim 1, characterized in that, said obtaining an input sequence according to said signal or key input comprises: 
Chien; Turning now to FIG. 2A, the user device 104 is again shown being held by the user 102. In the illustrated example, the user 102 presses the hardware button 128, which triggers the action determination module 112 to present a software keyboard 200 and the user input interface 124 on the display 122 as shown in FIG. 2B. The user input interface 124 shown in FIG. 2B includes a number string 202 entered by the user 102 via the software keyboard 200. The action determination module 112 receives the number string 202 as input and analyzes the number string 202 to determine one or more action options. [0051]; ).


As for claim 19, Chien as modified by Ramer and Martens teaches the system of claim 14, characterized in that, said processing module further comprises: 
filtering in one or more data fields of URLs based on said input sequence and obtaining one or more matched URLs, wherein at least one data field of the matched URL is associated with said input sequence (Ramer; The algorithm facility 144 may contain a collaborative filtering protocol, category filtering, a recommendation system and/or other process facilities for analyzing, refining, or filtering user input and/or search results (filtering in one or more first specified data fields of URLs based on said input sequence). A collaborative filter may employ a two step process. During the first step, other users are identified who have similar rating patterns as those of the information of relevance to the active user. The collaborative filter can be both an inclusive and an exclusive process, gathering relevant information for the active user or removing incongruent information from the predictive information set. [0101];).


As for claim 24, Chien as modified by Ramer and Martens teaches the system of claim 22, characterized in that, further comprises: a feedback device, for feeding back the media files indicated by said URLs (Chien; After receipt of data input (selection of the input box), the user input interface 124 can pass the data input to the action determination module 112, which can analyze the data input (obtaining the associated attribute data of the input box) to provide an interpretation (associated attribute data) of what the data input could be used for. As the user 102 provides further data input, the interpretation provided by the action determination module 112 can be narrowed and the action options (corresponding APP of the intelligent-predictable input system) 126 can be changed accordingly. Several examples of the user input interface 124 and the action options 126 will now be described with reference to FIGS. 2A-2G and 3A-3E. [0050];).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/Examiner, Art Unit 2158